DETAILED ACTION
This action is in response to the Amendment dated 26 October 2021. No claim has been amended. No claims have been added or cancelled. Claims 1-24 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over LEMONIK et al. (US20110252339A1) in view of SHERWANI (US7870496B1).

As to claim 1, LEMONIK teaches a method comprising: transmitting a webpage to a first user device for display on a screen associated with the first user device (See figs. 1-5, par 0007, wherein a computer-implemented collaborative editing method is disclosed that comprises receiving input from a first user of a browser-based document editing application on a document displayed by the application; as taught by LEMONIK); transmitting the webpage to a second user device for display on a screen associated with the second user device (See par. 0005, wherein information is displayed to users of a hosted word processing system who are in the document at the same time and are editing the document simultaneously; as taught by LEMONIK); receiving from the first user device: an identity of an element on the webpage (See par. 0005, wherein information is displayed to users of a hosted word processing system who are in the document at the same time and are editing the document simultaneously; also see fig. 2, par. 0039, wherein entities in each of the models 210 may be used to store information related to objects outside of the document models 210, where entities may include objects such as lists, tables, images, and the like, and the references can include object identifiers indicating where in the character string the object should appear; as taught by LEMONIK); as taught by LEMONIK); transmitting to the second user device: the identity of the element, the distance measurement (See par. 0039, wherein identifiers from within the character string that point to the entities and mark the locations at which the particular entities are to appear in the document when it is rendered and displayed; or par. 0048, wherein one of the document models 210 can be updated to include a reference to the inserted image, and a one-dimensional character string may be updated to include a special character indicating the position of the image; or par. 0049, wherein the document 202 is rendered from the model associated with the active document, and the image content may be integrated into the document 202 that is displayed to the user. The image may also be positioned at multiple locations in the document 202, specified by multiple positions for the identifier. Thus, a single external entity may be shared within a document, or may be shared among multiple documents—both by common references to the external entity. The document model 238 may be updated to include the inserted image(s), and changes to the model 204B may be transmitted to the document model 238; as taught by LEMONIK), and an instruction to display a cursor on the screen associated with the second user device at a location equal to the distance measurement from the point associated with the element (See par. 0007,  wherein the current positions of the cursors are rendered for the one or more other users to the browser; or fig. 3, par. 0078, wherein at box 312, the process resolves the edits and adjusts cursor positions for each of the other users that had a cursor previously displayed on the document display at the local client, and elements may be moved within the DOM from their positions indicated in the last communication from the server system, to new positions indicated by the most recent communication from the server system; as taught by LEMONIK).  
LEMONIK does not teach and a distance measurement from a point associated with the element.
 In similar field of endeavor, SHERWANI teaches and a distance measurement from a point associated with the element (See figs. 9A-9D and 11A-11C, for example fig. 9A, col. 16, ln. 18, wherein the RNC client 208 tracks the position of the cursor in both local image space and host image space coordinates and is responsible for translating local image space coordinates into host image space coordinates; also See col. 16, ln. 63, wherein when a user desires to move the cursor 960 relative to an object (e.g., an icon or background image) displayed on host image 950, the user gestures towards the object or direction of interest; however, rather than the cursor 960 moving relative to the local display 210, the window defining local image 952 moves relative to the object. That is, even though the cursor 960 remains in the center of the local display 210, the window defining the local image 952 is translated such that the cursor moves relative to the host image 950; as taught by SHERWANI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LEMONIK method to include the teachings of SHERWANI for receiving a distance measurement from a point associated with the element. Such a person would have been motivated to make this combination as a user of the local computing device is able to view, via the graphical user interface of the local computing device, all or a portion of the graphical user interface on the remote host computer and, furthermore, control the operations of the remote host computer via inputs to the local computing device (SHERWANI, col. 1, ln. 19).

As to claim 2, LEMONIK and SHERWANI teach the limitations of claim 1. SHERWANI further teaches wherein the webpage transmitted to the first user device and the second user device includes an indication of a location of the point (See figs. 9A-9D and 11A-11C, for example fig. 9A, col. 16, ln. 18, wherein equations may be used to convert from host image space coordinates to local image space coordinates, eg. XL=(XH −X0)*z  and YL=(YH −Y0)*z where the coordinates (X0,Y0) refer to the top left coordinate of the local display 210 in the host coordinate system; as taught by SHERWANI).  

As to claim 3, LEMONIK and SHERWANI teach the limitations of claim 2. SHERWANI further teaches wherein the indication of the location of the point is in relation to the element when the element is displayed (See figs. 9A-9D, 11A-11C and 12, col. 16, ln. 30, where the coordinates (X0,Y0) refer to the top left coordinate of the local display 210 in the host coordinate system; as taught by SHERWANI)
As to claim 4, LEMONIK and SHERWANI teach the limitations of claim 1. SHERWANI further teaches wherein the distance measurement comprises a first value indicative of a distance from the point in a first direction and a second value indicative of a distance from the point in a second direction perpendicular to the first direction (See figs. 9A-9D and 11A-11C, for example fig. 9A, col. 16, ln. 18, wherein the following equations may be used to convert from host image space coordinates to local image space coordinates: XL=(XH −X0)*z  and YL=(YH −Y0)*z;  (X0,Y0) are coordinates referring to the top left coordinate of the local display, and X and Y directions are perpendicular; as taught by SHERWANI).

As to claim 5, LEMONIK and SHERWANI teach the limitations of claim 4. SHERWANI further teaches wherein the first value is the number of pixel coordinates from the point in a horizontal direction, and the second value is the number of pixel coordinates from the point in a vertical direction (See fig. 9D, col. 16, ln. 18, wherein the left edge of the window defining the local image 952 is at the 700th x-coordinate (i.e., x0=700) and that the zoom level z of the local image 952 relative to the host image 950 is 2. Using eq(1), we subtract the left edge from the host x-coordinate xH to get 750-700=50. Thus, if our zoom level was 1 (i.e., no zoom), we would show this pixel at xL=50; as taught by SHERWANI).

As to claim 6, LEMONIK and SHERWANI teach the limitations of claim 4. SHERWANI further teaches wherein the point is a first point, wherein the element is a first element, and wherein: the first value is a measurement of horizontal distance from the first point in terms of: percentage of horizontal length of a browser window or percentage of horizontal length of the first element or percentage of horizontal length between the first point and a second point associated with a second element on the webpage; and the second value is a measurement of vertical distance from the first point in terms of: (See figs. 9A-9D and 11A-11C, for example fig. 9A, col. 16, ln. 18, wherein the following equations may be used to convert from host image space coordinates to local image space coordinates: XL=(XH −X0)*z  and YL=(YH −Y0)*z where z is the zoom level of the local display relative to the host image, thus a percentage of the horizontal and vertical lengths; as taught by SHERWANI).

As to claim 7, LEMONIK and SHERWANI teach teaches the limitations of claim 1. LEMONIK further teaches wherein the identity of the element uniquely identifies the element from all other elements on the webpage (See fig. 2, par 0048, wherein as the user inserts the image at the location 212, the document 202 is visually updated and the model 204B is modified to include a reference to the inserted image by writing the reference to the model. A one-dimensional character string may be updated to include a special character indicating the position of the image, and the reference to the image may be stored; as taught by LEMONIK). SHERWANI further teaches and wherein the point associated with the element is an anchor point defined at a particular location within or in proximity to the element (See fig. 9A, col. 16, ln. 30, where the coordinates (X0,Y0) refer to the top left coordinate of the local display 210 in the host coordinate system (the anchor point); as taught by SHERWANI).




As to claim 8, LEMONIK and SHERWANI teach the limitations of claim 1. LEMONIK further teaches wherein the cursor on the screen associated with the second user device is a second cursor, and wherein the method further comprises: receiving, from the first user device, an indication that a selection is being made with a first cursor associated with the first user device; in response to receiving the indication: transmitting, to the second user device, an instruction to modify the display of the second cursor on the screen associated with the second user device (See fig. 1, par 0026, wherein JohnB is editing the document at a location far below that of the other two users, and off the current viewport on page 102. As a result, the cursor for JohnB is shown only as a small caret 120A that is appended to a flag 120B, and points downward off the page to indicate to Barley that JohnB is somewhere horizontally in line with the caret 120A, but off the bottom of the page; as taught by LEMONIK).  

As to claim 9, LEMONIK and SHERWANI teach the limitations of claim 1. LEMONIK further teaches receiving, from the first user device, an indication that content is being displayed on the screen associated with the first user device and that the content is not for display on the screen associated with the second user device (See figs. 2C, par 0061, wherein Chris may create a personal letter document and specify the document as being private. Thus, other users of the system (e.g., Tina and Spike) may be unable to locate or access the document, which may have access control limitations applied to it in various familiar manners; as taught by LEMONIK); in response to receiving the indication: transmitting, to the second user device, an instruction to modify the display of the cursor on the screen associated with the second user device (See fig. 2C, par 0061, wherein Spike may be unable to locate or access the document, but Chris may be able to access the document in view-only mode; as taught by LEMONIK).

As to claim 10, LEMONIK and SHERWANI teach the limitations of claim 1. LEMONIK further teaches transmitting, to the second user device, an instruction to apply a visual effect to the cursor when displaying the cursor on the screen associated with the second user device (See fig. 1, par 0025, wherein a cursor 124A is shown for Betty, as editing the document above the location at which Barley is editing the document. A flag 124B is appended to the cursor, so that Barley may immediately recognize that Betty is performing the particular editing; as taught by LEMONIK).

As to claim 11, LEMONIK and SHERWANI teach the limitations of claim 1. LEMONIK further teaches wherein upon determining that the cursor is stationary for a particular period of time, the method further comprises transmitting, to the second user device, an instruction to stop displaying the cursor (See fig. 1, par 0028, wherein if Betty stops typing for a predetermined period, such as for 5 seconds or more, the flag 124B may disappear; as taught by LEMONIK).

As to claim 12, LEMONIK and SHERWANI teach the limitations of claim 1. SHERWANI further teaches wherein the element is a first element, the distance measurement is a first distance measurement, the point is a first point, and wherein the method further comprises: receiving from the first user device: an identity of a second element on the webpage, and a second distance measurement from a second point associated with the second element (See fig. 9C, col. 15, ln. 57, where a user may zoom in on specific portions or features of the local image 952; as taught by SHERWANI); receiving, from the first user device, an indication that: (i) an area is being selected on the screen associated with the first user device, and (ii) a first corner of the area is located at the first distance measurement from the first point, and (iii) a second corner of the area is located at the second distance measurement from the second point (See fig. 9C, col. 15, ln. 59, where a user may use the zoom-in gesture described above in which two fingers in contact with the touchscreen 314 are spread apart over the object of interest in local image 952 displayed on display 210 of local computing device 102; as taught by SHERWANI); transmitting to the second user device: the identity of the first element, the first distance measurement, the identity of the second element, the second distance measurement, and an instruction to display a visual effect on the screen associated with the second user device, the visual effect showing the selection of the area on the screen associated with the second user device (See fig. 9D, col. 16, ln. 14, where the window defining the local image 952 has now effectively moved up and to the right on the host image 950 displayed at the host computer system 104; as taught by SHERWANI).

As to claim 13, LEMONIK teaches a server comprising: a memory to store a webpage; a network interface to: transmit the webpage to a first user device for display on a screen associated with the first user device (See figs. 1-5, par 0007, wherein a computer-implemented collaborative editing method is disclosed that comprises receiving input from a first user of a browser-based document editing application on a document displayed by the application; as taught by LEMONIK); transmit the webpage to a second user device for display on a screen associated with the second user device (See par. 0005, wherein information is displayed to users of a hosted word processing system who are in the document at the same time and are editing the document simultaneously; as taught by LEMONIK); as taught by LEMONIK); receive from the first user device: an identity of an element on the webpage (See par. 007, wherein data is received from the central server that reflects changes made to the document by one or more users other than the first user and current positions in the document of cursors for the one or more other use; also see fig. 2, par. 0039, wherein entities in each of the models 210 may be used to store information related to objects outside of the document models 210, where entities may include objects such as lists, tables, images, and the like, and the references can include object identifiers indicating where in the character string the object should appear; as taught by LEMONIK), transmit to the second user device: the identity of the element, the distance measurement (See par. 0039, wherein identifiers from within the character string that point to the entities and mark the locations at which the particular entities are to appear in the document when it is rendered and displayed; or par. 0048, wherein one of the document models 210 can be updated to include a reference to the inserted image, and a one-dimensional character string may be updated to include a special character indicating the position of the image; or par. 0049, wherein the document 202 is rendered from the model associated with the active document, and the image content may be integrated into the document 202 that is displayed to the user. The image may also be positioned at multiple locations in the document 202, specified by multiple positions for the identifier. Thus, a single external entity may be shared within a document, or may be shared among multiple documents—both by common references to the external entity. The document model 238 may be updated to include the inserted image(s), and changes to the model 204B may be transmitted to the document model 238; as taught by LEMONIK), and an instruction to display a cursor on the screen associated with the second user device at a location equal to the distance measurement from the point associated with the element (See par. 0007,  wherein the current positions of the cursors are rendered for the one or more other users to the browser; or fig. 3, par. 0078, wherein at box 312, the process resolves the edits and adjusts cursor positions for each of the other users that had a cursor previously displayed on the document display at the local client, and elements may be moved within the DOM from their positions indicated in the last communication from the server system, to new positions indicated by the most recent communication from the server system; as taught by LEMONIK)
LEMONIK does not teach and a distance measurement from a point associated with the element.
In similar field of endeavor, SHERWANI teaches and a distance measurement from a point associated with the element (See figs. 9A-9D and 11A-11C, for example fig. 9A, col. 16, ln. 18, wherein the RNC client 208 tracks the position of the cursor in both local image space and host image space coordinates and is responsible for translating local image space coordinates into host image space coordinates; also See col. 16, ln. 63, wherein when a user desires to move the cursor 960 relative to an object (e.g., an icon or background image) displayed on host image 950, the user gestures towards the object or direction of interest; however, rather than the cursor 960 moving relative to the local display 210, the window defining local image 952 moves relative to the object. That is, even though the cursor 960 remains in the center of the local display 210, the window defining the local image 952 is translated such that the cursor moves relative to the host image 950; as taught by SHERWANI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LEMONIK method to include the teachings of SHERWANI to receive a distance measurement from a point associated with the element; and transmit to the second user device: the identity of the element, the distance measurement. Such a person would have been motivated to make this combination as a user of the local computing device is able to view, via the graphical user interface of the local computing device, all or a portion of the graphical user interface on the remote host computer and, furthermore, control the operations of the remote host computer via inputs to the local computing device (SHERWANI, col. 1, ln. 19).


As to claim 14, LEMONIK and SHERWANI teach the limitations of claim 13. SHERWANI further teaches wherein the webpage includes an indication of a location of the point (See figs. 9A-9D and 11A-11C, for example fig. 9A, col. 16, ln. 18, wherein the following equations may be used to convert from host image space coordinates to local image space coordinates: XL=(XH −X0)*z  and YL=(YH −Y0)*z where the coordinates (X0,Y0) refer to the top left coordinate of the local display 210 in the host coordinate system and where z is the zoom level of the local display relative to the host image; as taught by SHERWANI).  

As to claim 15, LEMONIK and SHERWANI teach the limitations of claim 14. SHERWANI further teaches wherein the indication of the location of the point is in relation to the element when the element is displayed (See figs. 9A-9D, 11A-11C and 12, col. 16, ln. 30, where the coordinates (X0,Y0) refer to the top left coordinate of the local display 210 in the host coordinate system; as taught by SHERWANI).  

As to claim 16, LEMONIK and SHERWANI teach the limitations of claim 13. SHERWANI further teaches wherein the distance measurement comprises a first value indicative of a distance from the point in a first direction and a second value indicative of a distance from the point in a second direction perpendicular to the first direction (See figs. 9A-9D and 11A-11C, for example fig. 9A, col. 16, ln. 18, wherein the following equations may be used to convert from host image space coordinates to local image space coordinates: XL=(XH −X0)*z  and YL=(YH −Y0)*z;  (X0,Y0) are coordinates referring to the top left coordinate of the local display, and X and Y directions are perpendicular; as taught by SHERWANI).

As to claim 17, LEMONIK and SHERWANI teach the limitations of claim 16. SHERWANI further teaches wherein the first value is the number of pixel coordinates from the point in a horizontal direction, and the second value is the number of pixel coordinates from the point in a vertical direction (See fig. 9D, col. 16, ln. 18, wherein the left edge of the window defining the local image 952 is at the 700th x-coordinate (i.e., x0=700) and that the zoom level z of the local image 952 relative to the host image 950 is 2. Using eq(1), we subtract the left edge from the host x-coordinate xH to get 750-700=50. Thus, if our zoom level was 1 (i.e., no zoom), we would show this pixel at xL=50; as taught by SHERWANI).

As to claim 18, LEMONIK and SHERWANI teach the limitations of claim 4. SHERWANI further teaches wherein the point is a first point, wherein the element is a first element, and wherein: the first value is a measurement of horizontal distance from the first point in terms of: percentage of horizontal length of a browser window or percentage of horizontal length of the first element or percentage of horizontal length between the first point and a second point associated with a second element on the webpage; and the second value is a measurement of vertical distance from the first point in terms of: percentage of vertical length of a browser window or percentage of vertical length of the first element or percentage of vertical length between the first point and a third point associated with a third element on the webpage (See figs. 9A-9D and 11A-11C, for example fig. 9A, col. 16, ln. 18, wherein the following equations may be used to convert from host image space coordinates to local image space coordinates: XL=(XH −X0)*z  and YL=(YH −Y0)*z where z is the zoom level of the local display relative to the host image, thus a percentage of the horizontal and vertical lengths; as taught by SHERWANI).

As to claim 19, LEMONIK and SHERWANI teach the limitations of claim 13. LEMONIK further teaches wherein the identity of the element uniquely identifies the element from all other elements on the webpage (See fig. 2, par 0048, wherein as the user inserts the image at the location 212, the document 202 is visually updated and the model 204B is modified to include a reference to the inserted image by writing the reference to the model. A one-dimensional character string may be updated to include a special character indicating the position of the image, and the reference to the image may be stored; as taught by LEMONIK). SHERWANI further teaches and wherein the point associated with the element is an anchor point defined at a particular location within or in proximity to the element (See fig. 9A, col. 16, ln. 30, where the coordinates (X0, Y0) refer to the top left coordinate of the local display 210 in the host coordinate system (the anchor point); as taught by SHERWANI).

As to claim 20, LEMONIK and SHERWANI teach the limitations of claim 13. LEMONIK further teaches wherein the cursor on the screen associated with the second user device is a second cursor, and wherein the method further comprises: receiving, from the first user device, an indication that a selection is being made with a first cursor associated with the first user device; in response to receiving the indication: transmitting, to the second user device, an instruction to modify the display of the second cursor on the screen associated with the second user device (See fig. 1, par 0026, wherein JohnB is editing the document at a location far below that of the other two users, and off the current viewport on page 102. As a result, the cursor for JohnB is shown only as a small caret 120A that is appended to a flag 120B, and points downward off the page to indicate to Barley that JohnB is somewhere horizontally in line with the caret 120A, but off the bottom of the page; as taught by LEMONIK.  
As to claim 21, LEMONIK and SHERWANI teach the limitations of claim 13. LEMONIK further teaches wherein the network interface is further to: receive, from the first user device, an indication that content is being displayed on the screen associated with the first user device and that the content is not for display on the screen associated with the second user device (See figs. 2C, par 0061, wherein Chris may create a personal letter document and specify the document as being private. Thus, other users of the system (e.g., Tina and Spike) may be unable to locate or access the document, which may have access control limitations applied to it in various familiar manners; as taught by LEMONIK); subsequently transmit, to the second user device, an instruction to modify the display of the cursor on the screen associated with the second user device (See fig. 2C, par 0061, wherein Spike may be unable to locate or access the document, but Chris may be able to access the document in view-only mode; as taught by LEMONIK).

As to claim 22, LEMONIK and SHERWANI teach the limitations of claim 13. LEMONIK further teaches wherein the network interface is to transmit, to the second user device, an instruction to apply a visual effect to the cursor when displaying the cursor on the screen associated with the second user device (See fig. 1, par 0025, wherein a cursor 124A is shown for Betty, as editing the document above the location at which Barley is editing the document. A flag 124B is appended to the cursor, so that Barley may immediately recognize that Betty is performing the particular editing; as taught by LEMONIK).




As to claim 23, LEMONIK and SHERWANI teach the limitations of claim 13. LEMONIK further teaches wherein upon determining that the cursor is stationary for a particular period of time, the method further comprises transmitting, to the second user device, an instruction to stop displaying the cursor (See fig. 1, par 0028, wherein if Betty stops typing for a predetermined period, such as for 5 seconds or more, the flag 124B may disappear; as taught by LEMONIK).

As to claim 24, LEMONIK and SHERWANI teach the limitations of claim 13. SHERWANI further teaches wherein the element is a first element, the distance measurement is a first distance measurement, the point is a first point, and wherein the network interface is further to: receive from the first user device: an identity of a second element on the webpage, and a second distance measurement from a second point associated with the second element (See fig. 9C, col. 15, ln. 57, where a user may zoom in on specific portions or features of the local image 952; as taught by SHERWANI); receive, from the first user device, an indication that: (i) an area is being selected on the screen associated with the first user device, and (ii) a first corner of the area is located at the first distance measurement from the first point, and (iii) a second corner of the area is located at the second distance measurement from the second point (See fig. 9C, col. 15, ln. 59, where a user may use the zoom-in gesture described above in which two fingers in contact with the touchscreen 314 are spread apart over the object of interest in local image 952 displayed on display 210 of local computing device 102; as taught by SHERWANI); transmit to the second user device: the identity of the first element, the first distance measurement, the identity of the second element, the second distance measurement, and an instruction to display a visual effect on the screen associated with the second user device, the visual effect showing the selection of the area on the screen associated with the second user device (See fig. 9D, col. 16, ln. 14, where the window defining the local image 952 has now effectively moved up and to the right on the host image 950 displayed at the host computer system 104; as taught by SHERWANI).

Response to Arguments
Applicant's arguments, with regards to claims 1-24, filed 25 October 2021 have been fully considered but they are not persuasive.
Applicant argues that [“For at least the reasons above, it is submitted that claim 1 is patentable over the cited references. As independent claim 13 includes similar subject-matter to the subject- matter of claim 1, it is submitted that this claim is also patentable over the cited references. It is submitted that the remaining claims are also patentable due at least to their dependencies” (Page 10)]. Examiner respectfully disagrees.
Applicant argues that [“Thus, the coordinates used in the distance measurement in SHERWANI are based on absolute positions of the coordinates and are not measured from a point associated with an element on a webpage” (Page 9)].Examiner respectfully disagrees. 
SHERWANI discloses that “the RNC client 208 tracks the position of the cursor in both local image space and host image space coordinates and is responsible for translating local image space coordinates into host image space coordinates” (col. 16, ln. 18). However, converting from host image space coordinates to local image space coordinates using the top left coordinate of the local display 210 in the host coordinate system is one example in some embodiments. A couple of paragraphs further down, SHERWANI discloses “when a user desires to move the cursor 960 relative to an object (e.g., an icon or background image) displayed on host image 950, the user gestures towards the object or direction of interest; however, rather than the cursor 960 moving relative to the local display 210, the window defining local image 952 moves relative to the object. That is, even though the cursor 960 remains in the center of the local display 210, the window defining the local image 952 is translated such the cursor moves relative to the host image 950” (SHERWANI: col. 16, ln 63) (emphasis added). Thus, the cursor distance is relative to the image.
Applicant further argues that [“The Office Action further indicates that SHERWANI teaches transmitting to the second user device: the identity of the element, the distance measurement” (Page 9)].Examiner respectfully disagrees. 
As cited in the original Office Action, it is LEMONIK (and not SHERWANI) that discloses “receiving from the first user device: an identity of an element on the webpage”. The Office Action refers to several figures and paragraphs within LEMONIK “wherein entities in each of the models 210 may be used to store information related to objects outside of the document models 210, where entities may include objects such as lists, tables, images, and the like, and the references can include object identifiers indicating where in the character string the object should appear”, and “wherein identifiers from within the character string that point to the entities and mark the locations at which the particular entities are to appear in the document when it is rendered and displayed
 Applicant further argues that [“In addition, the Applicant submits that it would not have been obvious to combine the LEMONIK method to include the teachings of SHERWANI. LEMONIK teaches "techniques that may be used to display information to users of a hosted word processing system who are in the document at the same time and are editing the document simultaneously (where "simultaneous" indicates the ability to have overlapping editing in a common session, and does not require literal simultaneity)" (paragraph [0005]). Such overlapping ability to control the hosted word processing would be contrary to the objective of SHERWANI to have a local device control a host computer. This is because multiple local devices giving overlapping instruction to the host computer would prevent the host computer from achieving the desired objective of any one of the multiple local devices” (Page 10)].Examiner respectfully disagrees. 
SHERWANI explicitly discloses that the various embodiments of the invention enable a user of a local computing device to use any PC application such as Word on host computer system remotely “Various embodiments enable a user of local computing device 102 to control the operation of host computer system 104 via an RNC session established between local computing device 102 and host computer system 104 over network link 106. More particularly, various embodiments enable a user of local computing device 102 to use any PC application (e.g., Word, PowerPoint, Outlook, Excel, Internet Explorer, Firefox
 Thus, LEMONIK and SHERWANI adequately discloses applicant's claimed limitation. Examiner respectfully reminds Applicants that during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20090044133A1
2007-08-06
Updating Content Display Based on Cursor Position
US20080184128A1
2008-01-25
Mobile device user interface for remote interaction


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/               Examiner, Art Unit 2174         


/SHERIEF BADAWI/               Supervisory Patent Examiner, Art Unit 2174